

116 HR 3755 IH: White Horse Hill National Game Preserve Designation Act
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3755IN THE HOUSE OF REPRESENTATIVESJuly 15, 2019Mr. Armstrong introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo redesignate the Sullys Hill National Game Preserve in the State of North Dakota as the White
			 Horse Hill National Game Preserve.
	
 1.Short titleThis Act may be cited as the White Horse Hill National Game Preserve Designation Act. 2.Designation of White Horse Hill National Game Preserve, North Dakota (a)RedesignationThe first section of the Act of March 3, 1931 (46 Stat. 1509, chapter 439; 16 U.S.C. 674a), is amended by striking Sullys Hill National Game Preserve and inserting White Horse Hill National Game Preserve.
 (b)Conforming amendmentSection 2 of the Act of March 3, 1931 (46 Stat. 1509, chapter 439; 16 U.S.C. 674b), is amended by striking Sullys Hill National Game Preserve and inserting White Horse Hill National Game Preserve.
 (c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Sullys Hill National Game Preserve shall be considered to be a reference to the White Horse Hill National Game Preserve.
			